Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 2-4, 7, 14,17-20, have been cancelled.
2.	Claims 1, 5-6, 8-13, 15-16, 21-24 are allowed.
3.	The allowable Subject matter for claims 1, 13, was indicated in office Action mailed on 12/09/21.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 21. 
5.          As claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising receiving a first image of a circuit board produced by a first production stage; acquiring, using a first sensor at a first location of the first production stage, the first image after the circuit board has been produced by the first production stage; acquiring, using a second sensor at a second location of a second production stage, a second image after the circuit board has been transported to the second location from the first location and prior to processing of the circuit board in the second production stage; comparing the first image to the second image of the circuit board acquired at the second production stage for the circuit board; and indicating an anomaly with the circuit board based on the comparing; in combination with the rest of the limitations of claim 21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
April 23, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877